Citation Nr: 1015025	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for the 
residuals of a fracture through the floor of the left orbit 
and left maxillary antrum.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from November 1957 to 
October 1959.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2008, at which time, it was remanded 
for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the initial noncompensable 
rating for the Veteran's service-connected residuals of a 
fracture through the floor of the left orbit and left 
maxillary antrum.  Thereafter, the case was returned to the 
Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The residuals of a fracture through the floor of the left 
orbit and left maxillary antrum are manifested primarily by 
subjective complaints of pain, tearing, and transient 
blindness.


CONCLUSION OF LAW

The criteria have not been met for an initial rating for the 
residuals of a fracture through the floor of the left orbit 
and left maxillary antrum.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.20, 4.31, 4.71a, Diagnostic Code 5296 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to an initial compensable rating for the 
residuals of a fracture through the floor of the left orbit 
and left maxillary antrum.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In April 2005, the RO granted the Veteran's claim of 
entitlement to service connection for the residuals of a 
fracture through the floor of the left orbit and left 
maxillary antrum and assigned a noncompensable rating, 
effective.  The Veteran disagreed with that rating, and this 
appeal ensued. 

Following the receipt of the Veteran's Notice of 
Disagreement, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by him, and notice of 
the evidence VA would attempt to obtain.  VA informed him 
that in order to establish an increased rating for his 
service-connected disability, the evidence had to show that 
such disability had worsened and the manner in which such 
worsening had affected his employment and daily life.  
38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his VA treatment after service from March 
2005 through January 2010.  In October and November 2005, 
August and November 2009, and January 2010, VA also examined 
the Veteran to determine the level of impairment due to his 
service-connected residuals of a fracture through the floor 
of the left orbit and left maxillary antrum.  

The VA examination reports show that the examiners reviewed 
the Veteran's past medical history, including his service 
treatment records, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, VA offered the Veteran an opportunity to have a 
hearing before a member of the Board.  To date, however, he 
has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that the initial noncompensable rating 
for his service-connected residuals of a fracture through the 
floor of the left orbit and left maxillary antrum does not 
adequately reflect the level of impairment caused by that 
disorder.  Therefore, he maintains that a compensable rating 
is warranted.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The Board compares the criteria in the 
diagnostic codes of the rating schedule with the 
manifestations of the Veteran's disability.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  38 
C.F.R. § 4.1. 

The VA rating schedule does not contain a diagnostic code 
specifically applicable to rating the residuals of a fracture 
through the floor of the left orbit and left maxillary 
antrum.  Therefore, it is rated by analogy to the diagnostic 
code applicable to rating a loss of part of both inner and 
outer tables of the skull.  38 C.F.R. § 4.71a, Diagnostic 
Code 5296.  38 C.F.R. § 4.20.  A 10 percent rating is 
warranted for an area smaller than the size of a 25-cent 
piece or 0.716 in2 (4.619 cm2 ) without a brain hernia.  
According to the note following 38 C.F.R. § 4.71a, Diagnostic 
Code 5296, intracranial complications are to be rated 
separately.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where, as here, the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, service connection is granted and an initial rating 
award is at issue separate ratings can be assigned for 
separate periods from the time service connection became 
effective.)  Fenderson v. West, 12 Vet. App. 119 (1999).  
That is, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the service connection claim was 
filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

A review of the evidence, including the Veteran's VA 
outpatient treatment records and his multiple VA examination 
reports, shows that his residuals of a fracture through the 
floor of the left orbit and left maxillary antrum are 
manifested primarily by subjective complaints of pain, 
tearing, transient blindness, and intermittent twitching of 
the left eyelid.  

During an August 2009 VA neurologic examination, the examiner 
noted the Veteran's complaints of pain, intermittent 
blindness, twitching in the left eye, and mucosal thickening 
in the left maxillary sinus.  Although the examiner concluded 
that those complaints were more likely than not related to 
the Veteran's a fracture through the floor of the left orbit 
and left maxillary antrum, the preponderance of the evidence 
refutes those conclusions.  

During the neurologic examination, there was no objective 
evidence of any neurologic impairment, including intracranial 
complications.  While the right maxillary sinus was also 
noted to be abnormal, a September 2009 CT of the 
maxillofacial area showed that other than a mucosal cyst in 
the right maxillary antra, the paranasal sinuses were normal.  
In this regard, an October 2005 VA ear, nose, and throat 
examination was negative for any findings associated with the 
original injury.  During a VA eye examination in November 
2009, and in a January 2010 addendum, the Veteran was found 
to have cataracts and maculopathy, bilaterally.  However, the 
preponderance of the evidence shows that they are also 
unrelated to the fracture through the floor of the left orbit 
and left maxillary antrum.  There is no loss of any part of 
the skull and other than a palpable deformity of the left 
orbit, there are no objective residuals associated with the 
Veteran's fracture through the floor of the left orbit and 
left maxillary antrum.  His uncorrected visual acuity is no 
worse 20/40, bilaterally, and multiple VA eye examinations 
show that his corrected visual acuity in the left eye is 
20/20.  In fact, during the November 2009 VA examination, his 
corrected visual acuity was actually better in his left eye 
than his right.  Moreover, his visual fields are within 
normal limits.  In this regard, the Veteran's VA outpatient 
records show a history of a "left eye fracture" in service; 
however, they do not show treatment for the residuals of a 
fracture through the floor of the left orbit and left 
maxillary antrum.  Rather, the Veteran's VA outpatient 
records reflect treatment primarily for coronary artery 
disease, hypertension, high cholesterol, degenerative joint 
disease, and benign prostatic hypertrophy.  They consistently 
show that his head, eyes, ears, nose, and throat are normal.  

Inasmuch as the preponderance of the evidence shows that the 
Veteran's service-connected residuals of a fracture through 
the floor of the left orbit and left maxillary antrum are 
manifested primarily by subjective complaints only, he does 
not meet or more nearly reflect the criteria for an initial 
compensable rating.  Accordingly, the noncompensable rating 
is confirmed and continued, and the appeal is denied.

In arriving at the foregoing decision, the Board has 
considered the possibility of rating the Veteran's residuals 
of a fracture through the floor of the left orbit and left 
maxillary antrum as the residuals of a traumatic brain 
injury.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  However, 
the Veteran does not contend, and the evidence does not show, 
that the inservice injury resulted in any cognitive, 
emotional/behavioral, or physical complications associated 
with such injury.  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the Veteran's service-connected the residuals of a fracture 
through the floor of the left orbit and left maxillary 
antrum.  Ordinarily, the VA Rating Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected low back 
syndrome with multi-level arthritis of the lumbosacral spine.  
In this regard, the record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
low back syndrome. There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria. In short, the 
evidence does not support the proposition that the Veteran's 
low back syndrome with multi-level arthritis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted 
under 38 C.F.R. § 3.321 (b)(1).
ORDER

Entitlement to an initial compensable rating is denied for 
the service-connected the residuals of a fracture through the 
floor of the left orbit and left maxillary antrum.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


